UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-7453


REGINALD TERRELL LEACH,

                Plaintiff - Appellant,

          v.

CHERYL BELL; ANTHONY E. RAND; WILLIS J. FOWLER; DERRICK E.
WADSWORTH; CHARLES MANN, SR.; ANDREW TERRELL,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:11-ct-03203-BO)


Submitted:   November 20, 2012             Decided: November 27, 2012


Before TRAXLER,    Chief   Judge,   and   SHEDD   and   FLOYD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Reginald Terrell Leach, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Reginald   Terrell   Leach    appeals   the   district   court’s

orders denying relief on his 42 U.S.C. § 1983 (2006) complaint

and denying reconsideration.        We have reviewed the record and

find no reversible error.       Accordingly, we deny Leach’s motions

for appointment of counsel and for relief from his obligation to

serve the Appellees and affirm for the reasons stated by the

district   court.     See   Leach   v.    Bell,    No.   5:11-ct-03203-BO

(E.D.N.C. May 2, 2012; June 22, 2012).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                    AFFIRMED




                                    2